Case 0:21-cv-60650-RKA Document 8 Entered on FLSD Docket 04/27/2021 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-60650-CIV-ALTMAN/Hunt

 WORLDTEC DISTRIBUTING
 CORP.,

          Plaintiff,
 v.

 BLUE JAY NUTRACEUTICALS, LLC,
 and RICARDO DEL FIERRO,

       Defendants.
 _________________________________________/

                          ORDER IN CASES WITH MULTIPLE DEFENDANTS

          To better manage the orderly progress of the case, the Court hereby ORDERS as follows:

      1. The Plaintiff(s) in this case shall file proof of service, as to each Defendant, within seven days

          of perfecting service on each Defendant.

      2. The Defendants shall file their responses and motions jointly. 1 But they may file separate

          answers. The time for responsive pleadings—for all Defendants—begins to run when the last

          Defendant is served.

               a. If conflicts of position exist, the Defendants shall file a motion for leave to file separate

                       responses, in which they must describe what those conflicts are.

               b. If the Defendants need more than twenty pages for their joint responses or motions,

                       they shall file a motion for leave to file excess pages, which the Court will consider

                       expeditiously.




 1
  If the Defendants file a joint response or motion, it must contain all bases for dismissal, stay,
 abstention, or other relief the Defendants intend to raise. Nothing in this Order precludes the
 Defendants from later raising (non-waivable) jurisdictional defenses.
Case 0:21-cv-60650-RKA Document 8 Entered on FLSD Docket 04/27/2021 Page 2 of 2



       3. Failure to comply with these procedures may result in sanctions, including the striking of the

          motion(s) or response(s).

          DONE AND ORDERED in Fort Lauderdale, Florida, this 27th day of April 2021.




                                                            _________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE
 cc:      counsel of record




                                                    2
